DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 31 is objected to because of the following informalities:
Change claim 31, line 2 “pyramid” to - -pyramid - -;
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30, 33-42, 44, 45 and 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller, III et al. (U.S. Publication No. 2012/0223403 A1) in view of Mlinarsky (U.S. Publication No. 2013/0257468 A1).


With respect to claim 30, Keller, III et al.  discloses an antenna enclosure (see antenna 22 within the IC device 100 shown in Fig. 1), comprising:
an enclosure comprising a base and a peripheral wall (see enclosure member 112 with a peripheral wall surrounding it shown in Fig. 1), 
an antenna integrated into the enclosure (see antenna 22 within enclosure shown in Fig. 2); and
a signal input connection on an exterior surface of the drawer (see an input connection 114 configured to supply power to the RF energy collection and processing means 18. An output 116 is provided for operative communication by the RF energy collection and processing means 18, para 0133, lines 1-28).
 Keller, III et al.  does not disclose a hollow interior and an access in the peripheral wall to the hollow interior; a drawer mounted for a movement to selectively open and close the access, the drawer configured to mount a fixture on an interior surface of the drawer.
    Mlinarsky discloses a hollow interior and an access in the peripheral wall to the hollow interior (see para 0043, lines 1-14; 0049, lines 1-4; antennas may be introduced into the test enclosure 145 to make measurements); a drawer mounted for a movement to selectively open and close the access (para 0041, lines 1-8; has a door 115 that can open and shunt for access to the inside of the enclosure), the drawer configured to mount a fixture on an interior surface of the drawer (para 0045, lines 1-4; the test chamber 145 holds an electromagnetic antenna; the door opening 155 may be surrounded by a suitable electromagnetically-tight isolating strip, lip, bevel, chamber or gasket that prevents small amount of radiation from leaking in or out of the areas surrounding the doors when shut, this is considered to be a mounting fixture on the interior surface of the door).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Keller, III et al. to include a hollow interior and an access in the peripheral wall to the hollow interior; a drawer mounted for a movement to selectively open and close the access, the drawer configured to mount a fixture on an interior surface of the drawer as taught by Mlinarsky to allow for a compact device and to isolate the interior volumes when the doors are shut.


With respect to claim 33, the combination of Keller, III et al. and Mlinarsky discloses the antenna enclosure of claim 30, wherein the peripheral wall defines a cuboid shape of the enclosure (see Mlinarsky shows a cube type shape enclosure 145 shown in Fig. 1).

With respect to claim 34, the combination of Keller, III et al. and Mlinarsky discloses the antenna enclosure of claim 33, wherein the antenna comprises a plurality of antennas, each antenna from the plurality of antennas mounted on a respective interior surface portion of the peripheral wall (col. 9, lines 23-27).

With respect to claim 35, the combination of Keller, III et al. and Mlinarsky discloses the antenna enclosure of claim 30, wherein the antenna being at least one of mounted on an interior surface of a peripheral wall of the enclosure (see antenna 22 within the IC device 100 shown in Fig. 1) or integrated into a thickness of the peripheral wall, the antenna being configured to capture an emission of electromagnetic energy in a radio frequency (RF) range
from an electronic device, positioned within the fixture, in a response to one of a clock signal, a power signal, a ground signal and any combinations thereof connected thereto (see Keller, III et al. para 0096, lines 1-4).

With respect to claim 36, the combination of Keller, III et al. and Mlinarsky discloses the antenna enclosure of claim 30, wherein the signal input connection comprises a clock input connection (see Keller, III et al. para 0096, lines 1-4).

With respect to claim 37, the combination of Keller, III et al. and Mlinarsky discloses the antenna enclosure of claim 30, wherein the Signal input connection comprises one of a power input connection, a ground input connection (see Keller, III et al. para 0133, lines 36-42; a ground input connection 118 shown in Fig. 2) and a combination thereof (see Keller, III et al. an input connection 114 configured to supply power to the RF energy collection and processing means 18. An output 116 is provided for operative communication by the RF energy collection and processing means 18, para 0133, lines 1-28).

With respect to claim 38, the combination of Keller, III et al. and Mlinarsky discloses the antenna enclosure of claim 30, further comprising one of a conductive material, a semi-conductive material, an insulative material and an electromagnetic absorptive material disposed within the antenna enclosure (see Mlinarsky para 0044, lines 1-12 and para 0045, lines 1-7).

With respect to claim 39, the combination of Keller, III et al. and Mlinarksly discloses the antenna enclosure of claim 30, wherein the base is configured to mount a sensor and a controller assembly within the base (see Mlinarsky claim 6, lines 1-4; claim 11, lines 1-2; para 0049, line 1).

With respect to claim 40, the combination of Keller, III et al. and Mlinarksly discloses the antenna enclosure of claim 39, further comprising a coaxial cable mounted to connect antenna to the sensor and the controller assembly (see Mlinarsky claim 6, lines 1-4; claim 11, lines 1-2; para 0049, line 1; para 0054, lines 1-12).

With respect to claim 41, the combination of Keller, III et al. and Mlinarksly discloses the antenna enclosure of claim 30, further comprising the fixture configured to receive an electronic device (see Keller, III et al. para 0065, lines 1-7).

With respect to claim 42, the combination of Keller, III et al. and Mlinarksly discloses the antenna enclosure of claim 41, wherein the fixture comprises:
a circuit board (see Keller, III et al. para 0023, lines 1-3);
a socket mounted on the circuit board (see Keller, III et al. para 0104, lines 11-14);
a connector mounted on the circuit board (see Keller, III et al. para 0089, lines 1-7);
a power connection between connector and the socket (see Keller, III et al. an input connection 114 configured to supply power to the RF energy collection and processing means 18. An output 116 is provided for operative communication by the RF energy collection and processing means 18, para 0133, lines 1-28);
a ground connection between connector and the socket (see Keller, III et al. para 0133, lines 36-42; a ground input connection 118 shown in Fig. 2)
a clock input connector mounted on the circuit board (see Keller, III et al. para 0096, lines 1-4); and a clock connection between the clock input connector and the socket (see Keller, III et al. para 0096, lines 1-4).


With respect to claim 44, the combination of Keller, III et al. and Mlinarksly discloses the antenna enclosure of claim 41, wherein the fixture comprises at least one of a coplanar waveguide, a stripline, a buried stripline, guard traces, ground plans and controlled impedance trace design features, the fixture being configured to promote electromagnetic emissions from the electronic device while suppressing emissions from connections thereto (see Mlinarksly para 0045, lines 1-4; the test chamber 145 holds an electromagnetic antenna; the door opening 155 may be surrounded by a suitable electromagnetically-tight isolating strip, lip, bevel, chamber or gasket that prevents small amount of radiation from leaking in or out of the areas surrounding the doors when shut).

With respect to claim 45, the combination of Keller, III et al. and Mlinarksly discloses the antenna enclosure of claim 41, further comprising a device configured to heat or cool separate regions of an electronic device positioned within the fixture (see Keller, III et al. para 0069, lines 1-3).

With respect to claim 47, the combination of Keller, III et al. and Mlinarksly discloses the antenna enclosure of claim 41, further comprising a probe configured to detect a current drawn in a pin of an electronic device positioned within the fixture (see Mlinarksly para 0049, lines 1-9).


With respect to claim 48, the combination of Keller, III et al. and Mlinarkly discloses a fixture comprising:
a circuit board (see Keller, III et al. para 0023, lines 1-3);
a socket mounted on the circuit board (see Keller, III et al. para 0104, lines 11-14);
a connector mounted on the circuit board (see Keller, III et al. para 0089, lines 1-7);;
a power connection between connector and the socket (see Keller, III et al. an input connection 114 configured to supply power to the RF energy collection and processing means 18. An output 116 is provided for operative communication by the RF energy collection and processing means 18, para 0133, lines 1-28);
a ground connection between connector and the socket (see Keller, III et al. para 0133, lines 36-42; a ground input connection 118 shown in Fig. 2)
a clock input connector mounted on the circuit board (see Keller, III et al. para 0096, lines 1-4);; and a clock connection between the clock input connector and the socket (see Keller, III et al. para 0096, lines 1-4).

With respect to claim 49, the combination of Keller, III et al. and Mlinarkly discloses the fixture of claim 48, further comprising any one of electrostatic plates, magnetic coils, an array of antennas, an array of magnetic coils and an array of electrostatic plates being positioned adjacent to, above or below an electronic device positioned within the fixture enclosure (see Keller, III et al. antenna 22 within the IC device 100 shown in Fig. 1).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller, III et al. (U.S. Publication No. 2012/0223403 A1) in view of Mlinarsky (U.S. Publication No. 2013/0257468 A1) as applied to claims 30, 33-42, 44, 45 and 47-49 above and further in view of Haylock et al. (U.S. Publication No. 2014/0055147 A1).


With respect to claim 31, the combination of Keller, III et al. and Mlinarsky discloses the antenna enclosure of claim 30.
The combination of Keller, III et al. and Mlinarsky does not disclose wherein the peripheral wall defines a piramid shape of the enclosure and wherein the antenna enclosure comprises an external fitting at an apex of the peripheral wall.
Keller, III et al. discloses wherein the peripheral wall defines a piramid shape of the enclosure and wherein the antenna enclosure comprises an external fitting at an apex of the peripheral wall (para 0068, lines 1-7).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Keller, III et al. and Mlinarsky to include wherein the peripheral wall defines a piramid shape of the enclosure and wherein the antenna enclosure comprises an external fitting at an apex of the peripheral wall as taught by Haylock et al. to predictably be able to effectively perform electromagnetic compatibility radiated tests without experiencing interference from outside environment.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller, III et al. (U.S. Publication No. 2012/0223403 A1) in view of Mlinarsky (U.S. Publication No. 2013/0257468 A1) as applied to claims 30, 33-42, 44, 45 and 47-49 above and further in view of Bynum et al. (U.S. Patent No. 7,592,959 B1).

With respect to claim 32, the combination of Keller, III et al. and Mlinarsky discloses the antenna enclosure of claim 30.
The combination of Keller, III et al. and Mlinarksky does not disclose wherein the peripheral wall defines a sphere shape of the enclosure.
  Bynum et al. discloses disclose wherein the peripheral wall defines a sphere shape of the enclosure (col. 4, lines 43-49).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Keller, III et al. and Mlinarkly to include wherein the peripheral wall defines a sphere shape of the enclosure as taught by Bynum be able to effectively perform electromagnetic compatibility radiated tests without experiencing interference from outside environment.

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller, III et al. (U.S. Publication No. 2012/0223403 A1) in view of Mlinarsky (U.S. Publication No. 2013/0257468 A1) as applied to claims 30, 33-42, 44, 45 and 47-49 above and further in view of Kovacs (U.S. Patent No. 8,561,887 B1).


With respect to claim 43, the combination of Keller, III et al. and Mlinarsky discloses the antenna enclosure of claim 42.
The combination of Keller, III et al. and Mlinarsky does not disclose further comprising an infrared laser mounted within the hollow interior above the socket.
  Kovacs discloses further comprising an infrared laser mounted within the hollow interior above the socket (col. 32, lines 25-46).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Keller, III et al. and Mlinarsky to include an infrared laser mounted within the hollow interior above the socket as taught by Kovacs to provide data usable to determine genuineness or properties of a note and determine genuineness or other properties of a note and determine whether the notes have high or low probability of being counterfeit.


Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller, III et al. (U.S. Publication No. 2012/0223403 A1) in view of Mlinarsky (U.S. Publication No. 2013/0257468 A1) as applied to claims 30, 33-42, 44, 45 and 47-49 above and further in view of Rich et al. (U.S. Publication No. 2013/0158936 A1).


With respect to claim 46, the combination of Keller, III et al. and Mlinarsky discloses the antenna enclosure of claim 41.
Keller, III et al. and Mlinarsky does not disclose further comprising a temperature sensor mounted within the hollow interior, the temperature sensor configured to detect a temperature of an electronic device positioned within the fixture.
  Rich et al. discloses further comprising a temperature sensor mounted within the hollow interior, the temperature sensor configured to detect a temperature of an electronic device positioned within the fixture (para 0083, lines 1-8).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Keller, III et al. and Mlinarsky to include a temperature sensor mounted within the hollow interior, the temperature sensor configured to detect a temperature of an electronic device positioned within the fixture as taught by Rich et al. to be able to determine the thermal profile to determine that tampering had been detected (para 0083, lines 7-8).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866